Order entered April 30, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01143-CV

                                 CLINTON ADAMS, Appellant

                                               V.

                              CITY OF DALLAS, TEXAS, Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-00321-B

                                           ORDER
        Appellant’s brief was tendered to the Clerk of the Court December 17, 2014, but was not

filed because it was late and no extension motion accompanied the brief. See TEX. R. APP. P.

38.6(d). A week later, on December 23, 2014, appellee tendered its brief to the Clerk of the

Court, but it was not filed since appellant’s brief was not filed. On April 28, 2015, appellant

filed an unopposed extension motion. We GRANT the motion and ORDER both briefs filed as

of the date of this order.

        This appeal will be submitted in due course.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE